Order entered October 6, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00462-CR

                         TREVOR RUSSELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F21-75838-T

                                      ORDER

      Before the Court is appellant’s October 4, 2022 second motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by November 4, 2022. If appellant fails to file his brief by November 4,

2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   DENNISE GARCIA
                                                    JUSTICE